Lumpkin, Justice.
The decision of this court in Henderson v. Walker et al., receivers, 55 Ga. 481, which has recently been reviewed and affirmed, is based upon the principle that special statutes which relate expressly and exclusively to railroad companies cannot be held applicable to receivers of a railroad operating it under the orders of a court, for the reason that such receivers are not themselves railroad companies. The statutes referred to include not only those passed for the purpose of creating, as against a railroad company, a liability to which it would not be subject under the rules of the common law, but also those designed to vary pre-existing rules of evidence, so as to enable plaintiffs, in certain classes of cases, the more readily to establish a prima facie case of liability against such companies. At common law, a master was not liable to one agent because of injuries arising from the negligence or misconduct of other agents in and about the same business. This general rule is still of force in this State. Code, §2202. . But an exception has been made by statute in the case of employees of railroad companies. Code, §§2083, 3033, 3036. The Henderson case decides that these sections cannot be invoked in favor of the employee of a receiver in charge of the property of a railroad company. Again, at common law, there was not, in the trial of an action by a servant against his master for *309personal injuries, any presumption of negligence against the master; and hence, on the trial of such a case, it was incumbent on the plaintiff to prove affirmatively the negligence alleged. Our law so far varies this rule of evidence in favor of an employee of a railroad company who has received personal injuries through the running of the locomotives, cars, or other machinery of the company, that a presumption of negligence is raised against the company when he shows affirmatively that he himself was without fault. In other words, he makes out a prima facie• case merely by showing that he was injured in the manner stated and without negligence on his part.
The question in the present case is, does this modification of the general rule of evidence prevail in favor of an employee of railroad receivers. We think not, and the application of the doctrine of the Henderson case seems to render this conclusion unanswerable.
There was no evidence in the present case which, in our judgment, showed affirmatively that the defendants were negligent; and as a finding in their favor was. the only one which could have been legally rendered, we need not pass upon the various assignments of error contained in the motion for a new trial. Judgment affirmed.